36 N.Y.2d 988 (1975)
In the Matter of the Arbitration between Central School District No. 2 of the Towns of Rockland, Callicoon, Liberty, Neversink, Sullivan County, Hardenburgh, Ulster County (Livingston Manor School District), Appellant, and Livingston Manor Teachers Association et al., Respondents.
Court of Appeals of the State of New York.
Argued June 4, 1975.
Decided June 18, 1975.
Lou Lewis and Raymond G. Kuntz for appellant.
Paul H. Janis and Eugene M. Kaufman for respondents.
Concur: Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE.
Order affirmed, with costs; no opinion.